Exhibit 10.47

NAMED EXECUTIVE OFFICER COMPENSATION DETERMINATIONS

2007 Named Executive Officer Compensation Determinations

          The following is a description of certain compensation decisions made
on January 25, 2007, by the Pepco Holdings, Inc. ("PHI") Board of Directors or
the Compensation/Human Resources Committee thereof with respect to the
compensation payable to the PHI of the PHI executive officers identified below,
each of whom is an executive officer listed in the Summary Compensation Table
included in PHI's proxy statement for its 2006 Annual Meeting (a "Named
Executive Officer"). As to each Named Executive Officer, the decisions consisted
of (i) the establishment of base salary for 2007, (ii) the establishment of the
executive's 2007 annual bonus opportunity and (iii) the establishment of the
executive's award opportunities for the period 2007-2009 pursuant to the
Performance Stock Program and Restricted Stock Program under the Pepco Holdings,
Inc. Long-Term Incentive Plan (the "LTIP").

       

2007 Long-Term
Incentive Plan Awards (2)

Name

Title

2007
Base
Salary

Target 2007 Annual Bonus Opportunity as a Percentage of
Base Salary (1)

Performance Stock Program Award Opportunity
(# of shares) (3)

Restricted Stock Program Award
(# of shares) (4)

Dennis R. Wraase

Chairman, President and Chief Executive Officer

$1,025,000

100%         

Target
Maximum

52,315
104,630

26,154     

William T. Torgerson

Vice Chairman and General Counsel

$537,000

60%         

Target
Maximum

13,704
27,408

6,851     

Thomas S. Shaw

Executive Vice President and Chief Operating Officer

$522,000

60%         

Target
Maximum

13,321
26,642

6,660     

Joseph M. Rigby

Senior Vice President and Chief Financial Officer

$475,000

60%         

Target
Maximum

12,122
24,244

6,060     

(1)

An executive can earn from 0 to 180% of this percentage of his base salary as a
cash bonus depending on the extent to which the preestablished performance goals
are achieved. See "Executive Incentive Compensation Plan" below for 2007
performance goals.

(2)

The market value of the PHI common stock, $.01 par value ("Common Stock")
(determined based on the average of the high and low Common Stock price as
traded on the New York Stock Exchange on December 29, 2006), representing the
executive's combined (i) target award opportunity under the Performance Stock
Program and (ii) share award under the Restricted Stock Program is equal to the
following percentage of the executive's 2007 base salary: 200% for Mr. Wraase
and 100% for Messrs. Torgerson, Shaw and Rigby.

(3)

See "Long-Term Incentive Plan Awards -- Performance Stock Program" below for a
description of the Performance Stock Program.

(4)

See "Long-Term Incentive Plan Awards -- Restricted Stock Program" below for a
description of the restricted stock awards.

1

[image77.gif]

Executive Incentive Compensation Plan

          Each of the Named Executive Officers listed in the table above is a
participant in the PHI Executive Incentive Compensation Plan. On January 25,
2007, the PHI Compensation/Human Resources Committee established as the
performance goals to be used for the determinatioin of 2007 cash bonus awards
for each Named Executive Officer (1) earnings relative to the corporate plan,
(2) cash flow, (3) electric system reliability, (4) customer satisfaction, (5)
diversity and (6) safety.

Long-Term Incentive Plan Awards

          On January 25, 2007, the Compensation/Human Resources Committee of the
Board of Directors established award opportunities pursuant to the Performance
Stock Program and made awards of restricted stock under the Restricted Stock
Program under the LTIP. Participants in the LTIP are key executives of PHI and
its subsidiaries selected by the Chairman of the Board of PHI and approved by
the Compensation/Human Resources Committee, including each of PHI's executive
officers.

          Performance Stock Program

          The award opportunities established under the Performance Stock
Program, which account for two-thirds of each participant's aggregate 2007
Long-Term Incentive Plan award opportunity, relate to performance over a
three-year period beginning in 2007 and ending in 2009. Depending on the extent
to which the preestablished performance criteria are satisfied, the participant
can earn from 0 to 200% of the target award in the form of shares of Common
Stock. The performance criteria consist of an earnings per share goal, which
will account for 75% of the potential award, and cash flow per share goal, which
will account for 25% of the potential award. If during the course of the
three-year performance period, a significant event occurs, as determined in the
discretion of the Compensation/Human Resources Committee, which the Committee
expects to have a substantial effect on total shareholder performance during the
period, the Committee may revise such measures. The target award opportunity and
maximum award opportunity (representing 200% of the target award opportunity) of
each of the Named Executive Officers are shown in the table above.

          Restricted Stock Program

          Under the Restricted Stock Program, each Named Executive Officer has
received a grant of shares of restricted stock, which accounts for one-third of
the executive's aggregate 2007 Long-Term Incentive Plan award opportunity. The
shares of restricted stock are subject to forfeiture if the employment of the
executive terminates before January 25, 2010, except that in the even of death,
disability or retirement, the award is prorated to the date of termination.
During the vesting period, the executive has all rights of ownership with
respect to the shares, including the right to vote the shares and the right to
receive dividends on the shares, which dividends the executive will be entitled
to retain whether or not the shares vest.

2

[image77.gif]